          Case: 2:20-cv-00051-NCC Doc. #: 1 Filed: 09/08/20 Page: 1 of 7 PageID #: 1
  RECE~VED
   SEP - 8 2020
· i.J.S. Oi6trict Court
EastemDistrictofMO        United States District Court of Missouri
                                     Eastern Division
                              Thomas F Eagleton Courthouse
                                        111 South 10 St,  th


                                       St. Louis, MO 63102



         Vivian Farris                            )
         201 Heritage Place Ln                    )
         Bowling Green, MO 63334                  )
         973-752-4054                             )
         Vivianfarris7@gmail.com                  )            Complaint for a Civil Case
                Petitioner                        )
                                                  )
                          Vs                      )
                                               )
         1) Bill Allen, Manager and Maintenance)
         Heritage Place Apartments             )
         100 Heritage Place Ln                 )               Case No: - - - - - - -
         Bowling Green, MO 63334               )
         865-689-8580                          )               Plaintiff Requests Trial by Jury: NO
         573-470-6565                          )
                                               )
         2) Heritage Place Apartments          )
         100 Heritage Place Ln                 )
         Bowling Green, MO 63334               )
                                               )
         3) Sandi Heidelberg, Regional Manager )      _
         Wilhoit Properties, Inc.              )
         1324 E. Lark St.                      )
         Springfield, MO 65801                 )
         417-883-1632                          )
         sheidelberg@wilhoitproperties.com     )
                                                  )
         4) John Does, Owners/                    )
         Officers/Managers                        )
         Wilhoit Properties, Inc                  )
         A subsidiary of Zimmerman Properties     )
         1324 E. Lark St                          )
         Springfield, MO 65804                    )
         417-883-1632                             )
         info@Wilhoitliving.com                   )
Case: 2:20-cv-00051-NCC Doc. #: 1 Filed: 09/08/20 Page: 2 of 7 PageID #: 2
Vivian Farris, Plaintiff
Civil Complaint Continued            Page 2                               9/3/2020




Continued on next page


5) John Does, Owners/Officers/Mgrs       )
Zimmerman Properties, LLC                )
1329 E. Lark St.                         )
Springfield, MO 65801                    )
417-883-1632                             )
       Defendants                        )


                               CIVIL COMPLAINT

Statement of Case

Comes now Vivian Farris, Plaintiff and asserts that I am a citizen of the USA that
lives in Bowling Green, MO 63334, Pike County, which is in the Jurisdiction of
the United States District Court of Missouri, Eastern Division and at all times the
Plaintiff did incur damages while living in the Venue of Pike County, MO. I believe
that I have been discriminated against based on race, age, gender in violation of
Title VII Civil Rights Act, The Fair Housing and Equal Opportunity Act, Missouri
Human Rights Act, ADA Act, Violence Against Women Act, Retaliation and the
Lease Agreement rules of occupancy were applied differently for me compared
to the White tenants and had a disparate impact on me, while living at Heritage
Place Apartments.

The Plaintiff is a Black female, Widowed and a U.S. Citizen. A few months after
the death of my husband in 2018, I moved into Heritage Place Apartments
located In Bowling Green, Missouri 63334. At the time of my move into Heritage
Place the apartments were under a different manager, female, and I was among
the first tenants to occupy one of the approximately 20 duplex apartments within
the subdivision development site and shortly after the opening of the Senior
Housing Units at Heritage Place in 2018. Everything was going well and the
manager respected tenants right to privacy and requests for maintenance were
met in timely order. All of that changed with the hiring Defendant Bill Allen
(Herein referred to as Defendant #1 ). Defendant #1 began his employment with
Heritage Place as the Maintenance person and then within a couple of months
he was given the position of Manager/Maintenance when the first Manager left
the company.

As Manager, Defendant #1 filled, the remaining vacant apartments rather quickly
with White tenants and in a short time and after all 40 housing units were rented,
Defendant #1 began dropping by my Apartment; once or twice and during the
Case: 2:20-cv-00051-NCC Doc. #: 1 Filed: 09/08/20 Page: 3 of 7 PageID #: 3
Vivian Farris, Plaintiff
Civil Complaint Continued             Page 3                               9/3/2020



week, and especially during the time that I had company. He wasn't at my home
to do maintenance so I asked if he would call or send me an email the day before
if he needed to fix something that was not an emergency. The request that I
should receive notice, prompted Defendant #1 to drop by without notice even
more frequently. He would often drive around the circular drive that has one
way in and the same way out; late at night and on the weekends.

During 2019 I put in a request for a repair on the joining of the ceiling and wall
since there were cracks that I didn't know if it was due to the foundation shifting.
A few weeks later he showed up with another man and filled the cracks with
some type of white filler. I was trying to tell him where the cracks and gaps were
when he spurted out that I remind him of why he wasn't married because he
didn't like women telling him what to do. He to this day has not returned to paint
the repair so that would match the color of the wall although, I requested several
times for it to be done.

August 2020, I was told, by Defendant #1, not to contact the Springfield office for
repairs, but to tell him directly if I needed anything done in my apartment. This
statement by Defendant #1 after a request, by email, was made to repair the
leaking water making the carpet wet in bedroom #2. That meant that he could
delay or come by at anytime without notice or do nothing. In addition, the first
winter that he became manager, the snowplow tore up a couple of sections of the
concrete curb in front of my building and to this day it has not been repaired
properly after requests to do so were made.

One day during 2019, I was walking up the sidewalk to go check on my mail and
Defendant Allen was coming down the sidewalk from the office and when he was
along side of me, he turned to walk with me back toward the office where the
mailboxes are housed and told me that I didn't have any clothes on and I told him
I did have on clothes and he said that it doesn't look like you have on clothes to
me. I had on a regular pair of pants with a cotton, short sleeve, shirt length
colorful pajama top and the neighbors, next door sitting on the porch next door
laughed at his comment.

Becoming older has its growing pains and has caused me to have chronic pain in
my back and knees and problems with balance and vertigo so I am not able to
climb ladders or bend, lift or carry without suffering from pain so having a
maintenance person that prefers not to comply with my particular requests for
service and living a predominantly White apartment complex has been difficult.

My daughter and her family were homeless and without a place to live and so
they came to stay with me about mid-summer in July and until they could find a
home(s) of their own to live. Within a few days of there stay, I was approached
while driving, and on my way to work my assignment with the Census Bureau, by
Case: 2:20-cv-00051-NCC Doc. #: 1 Filed: 09/08/20 Page: 4 of 7 PageID #: 4
Vivian Farris, Plaintiff
Civil Complaint Continued             Page4                                9/3/2020



Defendant #1. He was standing on the side of the office building which faces the
only exit. I was told that no one could stay in my apartment longer than two days
and I knew that My 19 year old granddaughter was allowed, by him, to stay with
me for six/seven months until she moved, in June of 2019, to her own apartment.
When I informed Defendant Allen that my granddaughter had found an
apartment, he stated that I guess that you are going to move in some man now.
That comment was shocking and insulting to me like all Black women have to
have a man living with them. During that same summer my next door neighbor
had her daughter living with her for several weeks until she moved into her own
place and another resident has her grandchildren living with her.

I believe that I have become the victim of a few of my neighbor's and Defendant
#1 race, based prejudices due to the culture of systemic racism that exists in
Bowling Green and throughout the U.S.A., wherein if one or two People of Color
move into an, otherwise, White neighborhood then that is tolerated, but if more
start to move in then that is not acceptable. During 2020, My daughter and her
family came to stay and that the neighbor(s) at Defendant #1 's request have
written unwarranted complaints and taken pictures of my family members to
create a hostile living environment for me and my family creating unnecessary,
embarrassing gossip, designed to ruin the reputation of me and my familiars at a
time when Covid-19 is a Pandemic and there are growing numbers of
Coronavirus cases in Pike County and throughout the state of Missouri.

Additionally, Heritage Place Lane Apartments is located between two highways
(61 and Business 61) where there is a heavy flow of movement by sixteen and
eighteen wheeler tractor trailer trucks; Bowling Green Park and the High School
track and sports field is located behind it, where night games are played during
the fall/winter (Football) and spring/summer (Baseball) and it is also located in a
helicopter flying zone. High School Students frequently take short cuts through
the area as well as workers employed at the Dos Primos Restaurant located on
the opposite side and behind the Heritage Place Office Building. Anyone living
there took on the risks of air pollution from traffic, noise from the highways,
helicopters, night sports games at the high school field with the use of
megaphones during the seasons for such activities, Other White Tenants
grandchildren and guest are allowed to ride bikes on the sidewalk drive four
wheelers on the sidewalk and in the parking lot.

A couple of days after my family's temporary move into my place, I received a
notice from Defendant #1 that they had to move out. After reaching out to Sandi
Heidelberg (Defendant #2), Regional Manager, Wilhoit Properties by email to
inform her of the stressful situation that I was being subjected to; I received a
reply and she too participated in conspiring with Defendant #1 to deprive my
daughter and her family, willingly and knowingly; of housing with full knowledge
that low income housing has a one to two year waiting list in most places and
Case: 2:20-cv-00051-NCC Doc. #: 1 Filed: 09/08/20 Page: 5 of 7 PageID #: 5
Vivian Farris, Plaintiff
Civil Complaint Continued             Page 5                                9/3/2020



thereby Defendants #1 and #2 then devised a plan to render all of us homeless.
Wilhoit properties created a business culture that encourages racial
discrimination, mistreatment of its tenants in their properties and has failed to
monitor their supervisors, managers and employees. Further, the bullying,
intimidation and conspiring of Defendants #1 and #2 did so during a pandemic
when the showing of rental places are at an all time low was solely to deprive me
of housing and for the purpose of filling the apartments with White tenants.
Removing me would leave two Black females located in separate units; one of
which is severely handicapped, needs around the clock care and the other is
rarely seen as she works nights. The other two Black tenants moved out last
year or one this year. I am not certain.

Further, on August 3, 2020, three White, police officers from the Bowling Green
Police Department were sent to my apartment after 11 :00 pm, and during my
bedtime, with a bogus claim that a neighbor had reported a foul order coming
from my apartment. The officers then wanted to enter to check if there was a gas
leak. However, Heritage Place apartments are wired for Electric only and there
aren't any pipes for gas inside the units. I informed the officers of same
(Besides, any neighbor of mine, occupying any of the remaining 39 apartments
would know that information.) The three armed officers, standing on my porch
(two in all blue uniform and one in brown/beige camouflage) had me blocked
inside my apartment by way of standing in triangular formation on the small,
concrete porch, very close to the open front door.

There is only one door to and exit and with one officer directly in front of the door
and the other two to the right and left of me, I felt that they were too close as I
stood in the doorway with the door open. One of the officers appeared to be
nearly 7 feet in height and it doesn't take three armed officers to come to a senior
citizen's home in the small town of Bowling Green. I felt that they were sent to
intimidate, harass and frighten me as it is a heightened time of tensions in the
shooting deaths of Black citizens across the USA by police officers and as such
the prank or deliberately false report to the BGPD could literally have placed me
in a potentially unsafe, dangerous, deadly encounter. However, the officers are
the same that I have seen in conversation, at various times, with Bill Allen as one
or more make their daily rounds of Heritage Place and a few states have made it
illegal to call the police and make false reports based on race or false
statements.

Moreover, my daughter was exposed to Coronavirus in August 2020 and
although, she showed no symptoms and tested negative (as we all did) she was
placed under quarantine by PCHD per the two exposures and could not go back
to work as a Certified Nursing Assistant (CNA) until released from that order.
Furthermore, her daughters lost employment and one due to Covid-19 when
businesses shutdown or partially closed, but recently both have returned to
Case: 2:20-cv-00051-NCC Doc. #: 1 Filed: 09/08/20 Page: 6 of 7 PageID #: 6
Vivian Farris, Plaintiff
Civil Complaint Continued             Page 6                                9/3/2020



employment; one with The Woman's Penitentiary in Vandalia, MO and has
moved out with her one and a half year old daughter and the other one as a CNA
at one of the nursing homes in Bowling Green. She too has every intention of
finding a place for her and her two and half year old son as soon as possible. My
daughter will return to her regular employment in St. Charles on Tuesday of this
week as well as her mate) and neither she nor he was receiving any income
during her temporary, ordered absence from work.

In summary, Plaintiff claims that the Defendants have created an environment
that is not inclusive, intimidating, dangerous, ignores right to privacy, and the
wrongs are continuing and has caused stress and a damaged reputation.
Further, there are no handicapped parking spaces in front of my apartment.

Relief

Accordingly, the Plaintiff is entitled to and seeks compensatory damages
(amounts are ongoing) and punitive monetary damages in the amount of
$25,000.00 separately per each Defendant and $125,000.00 collectively and
together or such remedy as the court finds appropriate and also, place a
requirement of compliance to Federal Laws contained herein on the
owners/officers/managers of Zimmerman Properties and Wilhoit Properties so
that no other tenants, Black, female or otherwise, will be subjected to their
pattern of mental abuse, discrimination tactics, intimidation, harassment, bullying
and victimization and retaliation to questioning the removal her family, initiated by
Defendant #1 and agreed to by Defendant #2.

Certification and Closing

Under Federal Rule of Civil Procedure I, by signing below that I certify to the best
of my knowledge, information and belief that this complaint is not being
presented for an improper purpose, such as to harass, cause unnecessary delay,
or needlessly increase the cost of litigation; and is supported by existing law or
by a non-frivolous argument for extending, modifying, or reversing existing law;
and the factual contentions have evidentiary support or, if specifically so
identified, will like have evidentiary support after a reasonable opportunity for
further investigation or discover; and the complaint otherwise complies with the
requirements of Rule 11.

Plaintiff certifies that a copy of this complaint was mailed to all Defendants that
are named in the foregoing Civil Complaint. All unknown Defendants marked as
John Does are included in the one mailing of one copy of the civil complaints
mailed to the companies where they are employed.
Case: 2:20-cv-00051-NCC Doc. #: 1 Filed: 09/08/20 Page: 7 of 7 PageID #: 7
Vivian Farris, Plaintiff
Civil Complaint Continued              Page 7                                9/3/2020



I agree to provide the Clerk's office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk's Office may result in the dismissal of my case.

I declare under penalty of perjury that the foregoing is true and correct.



                                                Signed this 3rd day of August, 2020.
